The judgment of the court of appeals is reversed on the authority of Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719, and the cause is remanded to the trial court for further proceedings consistent with our decisions in Littrell and Clark.
Elk & Elk Co., L.P.A., Bruce S. Rutsky and Todd O. Rosenberg, for appellant.
Eugene G. Gillis and Daniel D. Domozick, for appellee.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.